Case 1:19-cr-00366-CBA-SJB Document 3 Filed 08/27/20 Page 1 of 2 PageID #: 18

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
RCH                                               271 Cadman Plaza East
F. #2018R01833                                    Brooklyn, New York 11201



                                                  July 16, 2020

To Be Filed Under Seal
By E-mail                                        The government is directed to provide another
                                                 status report on 2/26/21.
The Honorable Carol B. Amon
United States District Judge                     8/27/20                     So Ordered
Eastern District of New York                                          /s/Carol Bagley Amon
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Salvador Cienfuegos Zepeda
                     Criminal Docket No. 19-366 (CBA)

Dear Judge Amon:

                The government respectfully submits this letter to update the Court on the
status of the above-referenced case. In 2019, a grand jury sitting in the Eastern District of
New York returned an indictment charging the defendant Salvador Cienfuegos Zepeda with
narcotics trafficking and money laundering offenses. Cienfuegos Zepeda remains a fugitive.
At present, special agents with the Drug Enforcement Administration responsible for the
criminal investigation believe that Cienfuegos Zepeda is in Mexico. According to law
enforcement databases, Cienfuegos Zepeda last crossed into the United States from Mexico
in 2019, prior to his indictment. There currently is an active warrant for his arrest, and DEA
special agents continue to attempt to locate and arrest the defendant. Accordingly, we
respectfully request that the Court permit the government to provide the Court with an update
on the status of this case on a schedule determined by the Court. Because Cienfuegos
Case 1:19-cr-00366-CBA-SJB Document 3 Filed 08/27/20 Page 2 of 2 PageID #: 19




Zepeda has not yet been arrested on the warrant issued by the Eastern District of New York
in connection with the above-referenced matter, the government respectfully requests that
this letter be filed under seal.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:      /s/ Ryan C. Harris
                                                 Ryan C. Harris
                                                 Assistant U.S. Attorney
                                                 (718) 254-6489




                                             2
